DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  the limitation “pulse-echo data signal” should be changed to “signal of the pulse-echo data” to be consistent with the rest of the claims.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities: there should be an “a” between “wherein” and “scanning”.

Claim 6 is objected to because of the following informalities: there should be an “a” between “wherein” and “selection”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 , 10, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 4 and 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purpose, the limitations being described by “such as” will not be considered.

Claim 10 recites the limitation "calculated preferred frequency" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will regard it as simple the preferred frequency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dahl et al., (US20130109971A1) as evidenced by Jung et al., (US20150272551A1) and in further view of Coussios et al., (US20120041309A1) and Barthe et al., (US20140276055A1).

Regarding claim 1, Dahl teaches an ultrasound system comprising (fig. 4 [0042] B-mode imaging system):
a transducer (fig. 4 [0052] transducer elements 12) configured to acquire pulse-echo data at each transmit frequency bandwidth of interest ([0055] SLSC images are computed across different frequencies, meaning there would be transmitted data for frequencies across a bandwidth of interest);
a processor (fig. 4 computer 26 includes a processor based device) configured to calculate a spatial coherence of a signal([0068] Equation 2: spatial correlation is computed using spatial covariance, one of ordinary skill would recognize that spatial correlation is the same or similar in meaning to spatial coherence(as evidenced by Jung [0028])),
wherein the spatial coherence of the signal is calculated in a spatial domain or frequency domain ([0068] Equation 2: spatial correlation is computed using spatial covariance, [0066]the inverse Fourier transform of measured spatial coherence functions has been used. One of ordinary skill would recognize that the inverse Fourier transform is used to convert a signal in the frequency domain to the spatial domain; one of ordinary skill would recognize that spatial correlation is the same or similar in meaning to spatial coherence(as evidenced by Jung [0028])),
wherein the spatial coherence is used to predict a target conspicuity ([0066] Spatial coherence used to predict performance by using coherence based metrics to create a ratio of the coherence sum of signals to the incoherence sum of signals, and this ratio describes focusing quality).
However the combination of Dahl and Jung are still silent regarding a bandpass filter configured to receive a signal of the pulse-echo data, the signal is bandpass filtered over a plurality of frequencies that span a bandwidth of excitation, and the signal as a bandpass-filtered signal.
In the same ultrasound field of endeavor, Coussios teaches a bandpass filter configured to receive a signal of the pulse-echo data ([0062] transducer is driven in pulse-echo mode;[0064] bandpass filter of a bandwidth are applied to each received signal), the signal is bandpass filtered over a plurality of frequencies that span a bandwidth of excitation ([0064] a bandpass filter is applied over a bandwidth of excitation frequencies), and the signal as a bandpass-filtered signal([0064] a bandpass filter is applied over a bandwidth of excitation frequencies).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Dahl and Jung with a bandpass filter of Coussios, as this would remove any harmonics of the excitation frequency that would be purely representative of broadband noise (see Coussios [0064]).
However the combination of Dahl, Jung, and Coussios still are silent regarding wherein the processor selects a preferred frequency based on the predicted target conspicuity.
In the same ultrasound field of endeavor, Barthe teaches wherein the processor selects a preferred frequency based on the predicted target conspicuity ([0306] selecting the frequency can be based on penetration and target resolution).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the system of Dahl, Jung, and Coussios with the frequency selection of Barthe, as this would give users control of the different variables of the transducer to find the right balance of energy penetration and resolution for each application (see Barthe [0306]).

Regarding claim 2, Dahl as modified by Jung, Coussios, and Barthe teach the system of claim 1, wherein Dahl further teaches wherein the spatial coherence of the signal is correlated with image quality ([0066] Spatial coherence used to predict performance by using coherence based metrics to create a ratio of the coherence sum of signals to the incoherence sum of signals, and this ratio describes focusing quality).

Regarding claim 5, Dahl as modified by Jung, Coussios, and Barthe teach the system of claim 1, where Dahl further teaches scanning of images occurs at a frequency ([0042] B-mode imaging system, meaning there is a frequency that is used).
However Dahl fails to further teach the selected preferred frequency.
In the same ultrasound field of endeavor, Barthe teaches the selected preferred frequency ([0306] the selected frequency is the preferred frequency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the system of Dahl, Jung, and Coussios with the frequency selection of Barthe, as this would give users control of the different variables of the transducer to find the right balance of energy penetration and resolution for each application (see Barthe [0306]).

Regarding claim 15, Dahl teaches a method for scanning by operations (fig. 4 [0042] b-mode imaging/scanning) comprising:
receiving, by a transducer (fig. 4 [0052] transducer elements 12) pulse-echo data at each transmit frequency bandwidth of interest ([0055] SLSC images are computed across different frequencies, meaning there would be transmitted data for frequencies across a bandwidth of interest);
calculating a spatial coherence of a signal by a processor([0068] Equation 2: spatial correlation is computed using spatial covariance;[0060] image processor 22; one of ordinary skill would recognize that spatial correlation is the same or similar in meaning to spatial coherence(as evidenced by Jung [0028])),
wherein the spatial coherence of the signal is calculated in a spatial domain or frequency domain ([0068] Equation 2: spatial correlation is computed using spatial covariance, [0066]the inverse Fourier transform of measured spatial coherence functions has been used. One of ordinary skill would recognize that the inverse Fourier transform is used to convert a signal in the frequency domain to the spatial domain; one of ordinary skill would recognize that spatial correlation is the same or similar in meaning to spatial coherence(as evidenced by Jung [0028])),
wherein the spatial coherence is used to predict a target conspicuity ([0066] Spatial coherence used to predict performance by using coherence based metrics to create a ratio of the coherence sum of signals to the incoherence sum of signals, and this ratio describes focusing quality).
However the combination of Dahl and Jung are still silent regarding bandpass filtering a signal of the pulse-echo data by a bandpass filter, the signal is bandpass filtered over a plurality of frequencies that span a bandwidth of excitation, and the signal as a bandpass-filtered signal.
In the same ultrasound field of endeavor, Coussios teaches bandpass filtering a signal of the pulse-echo data by a bandpass filter([0062] transducer is driven in pulse-echo mode;[0064] bandpass filter of a bandwidth are applied to each received signal), wherein the signal is bandpass filtered over a plurality of frequencies that span a bandwidth of excitation ([0064] a bandpass filter is applied over a bandwidth of excitation frequencies), and the signal as a bandpass-filtered signal([0064] a bandpass filter is applied over a bandwidth of excitation frequencies).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Dahl and Jung with a bandpass filter of Coussios, as this would remove any harmonics of the excitation frequency that would be purely representative of broadband noise (see Coussios [0064]).
However the combination of Dahl, Jung, and Coussios still are silent regarding selecting an optimal frequency, wherein the processor selects a preferred frequency based on the predicted target conspicuity.
In the same ultrasound field of endeavor, Barthe teaches selecting an optimal frequency([0306] selecting the frequency can be based on penetration and target resolution)., wherein the processor selects a preferred frequency based on the predicted target conspicuity ([0306] selecting the frequency can be based on penetration and target resolution).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the system of Dahl, Jung, and Coussios with the frequency selection of Barthe, as this would give users control of the different variables of the transducer to find the right balance of energy penetration and resolution for each application (see Barthe [0306]).

Regarding claim 18, Dahl as modified by Jung, Coussios, and Barthe teach the method of claim 15, wherein Dahl further teaches a scanner configured to use the frequency to obtain images to be used for clinical purposes ([0059] B-mode echo data is used, meaning there is a frequency that is used [0076] ultrasound scanner [0005] B-mode ultrasound images are used to image different tissue types, which would be used for clinical purposes).
However Dahl fails to further teach the selected preferred frequency.
In the same ultrasound field of endeavor, Barthe teaches the selected preferred frequency ([0306] the selected frequency is the preferred frequency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the system of Dahl, Jung, and Coussios with the frequency selection of Barthe, as this would give users control of the different variables of the transducer to find the right balance of energy penetration and resolution for each application (see Barthe [0306]).

Regarding claim 19, Dahl as modified by Jung, Coussios, and Barthe teach the method of claim 15, wherein Dahl further teaches wherein the spatial coherence is obtained by calculating normalized cross correlation ([0043] cross-correlation may derive a VCZ curve (or a spatial coherence function)) between all combinations of channel pairs ([0046] the normal computation of the VCZ involves the correlation between all transducer element pairs) over an axial kernel ([0078] the correlation kernel size of one wavelength).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dahl as modified by Jung, Coussios, and Barthe as applied to claim 1, and in further view of Gong et al., (US20210085293A1).

Regarding claim 3, Dahl as modified by Jung, Coussios, and Barth teach the limitations of claim 1, but is silent regarding wherein the signal of the pulse-echo data is bandpass-filtered over the plurality of frequencies that match its transmit frequency.
However in the same ultrasound field of endeavor, Gong teaches wherein the signal of the pulse-echo data is bandpass-filtered over the plurality of frequencies that match its transmit frequency ([0022] Bandpass filter is centered on the transmit center frequency, so whichever one of the plurality of frequencies is the transmit frequency would be the transmit center frequency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the bandpass-filter of the system of Dahl as modified by Jung, Coussios, and Barthe with the bandpass-filter of Gong, as this would help to reduce tissue nonlinear responses (see Gong [0022]).

Claims 4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over by Dahl as modified by Jung, Coussios, and Barthe as applied to claims 1 and 15, and in further view of Song et al., “Coded excitation for ultrasound tissue harmonic imaging”, Ultrasonics, Volume 50, Issue 6, 2010, Pages 613-619, ISSN 0041-624X.

Regarding claim 4, Dahl as modified by Jung, Coussios, and Barth teach the system of claim 1, but is silent regarding wherein the pulse-echo data signal is bandpass-filtered over the plurality of frequencies that span the bandwidth of excitation.
In the same ultrasound field of endeavor, Coussios teaches the pulse-echo data signal [0062] transducer is driven in pulse-echo mode), is bandpass-filtered over the plurality of frequencies that span the bandwidth of excitation([0064] a bandpass filter is applied over a bandwidth of excitation frequencies),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Dahl as modified by Jung, Coussios, and Barthe with a bandpass filter of Coussios, as this would remove any harmonics of the excitation frequency that would be purely representative of broadband noise (see Coussios [0064]).
However the combination of Dahl, Jung, Coussios, and Barthe are still silent regarding a coded excitation such as a chirp transmission.
In the same ultrasound field of endeavor, Song teaches a coded excitation such as a chirp transmission (Abstract coded tissue harmonic imaging technique based on bandpass filtering is taught).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the bandpass filter of Dahl as modified by Jung, Coussios, and Barthe with the coded excitation bandpass filtering of Song, as both concepts relate to the use of bandpass filtering with ultrasound imaging to reduce noise, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill in the art would be able to perform such a combination, and the results of the bandpass filter of Dahl as modified by Jung, Coussios, and Barthe being used with the coded excitation method of Song are reasonably predictable.

Regarding claim 16, Dahl as modified by Jung, Coussios, and Barth teach the method of claim 15, but is silent regarding wherein the signal of the pulse-echo data is bandpass-filtered over the plurality of frequencies that span the bandwidth of excitation.
In the same ultrasound field of endeavor, Coussios teaches the signal of pulse-echo data [0062] transducer is driven in pulse-echo mode), is bandpass-filtered over the plurality of frequencies that span the bandwidth of excitation([0064] a bandpass filter is applied over a bandwidth of excitation frequencies),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Dahl as modified by Jung, Coussios, and Barthe with a bandpass filter of Coussios, as this would remove any harmonics of the excitation frequency that would be purely representative of broadband noise (see Coussios [0064]).
However the combination of Dahl, Jung, Coussios, and Barthe are still silent regarding a coded excitation such as a chirp transmission.
In the same ultrasound field of endeavor, Song teaches a coded excitation such as a chirp transmission (Abstract coded tissue harmonic imaging technique based on bandpass filtering is taught).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the bandpass filter of Dahl as modified by Jung, Coussios, and Barthe with the coded excitation bandpass filtering of Song, as both concepts relate to the use of bandpass filtering with ultrasound imaging to reduce noise, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill in the art would be able to perform such a combination, and the results of the bandpass filter of Dahl as modified by Jung, Coussios, and Barthe being used with the coded excitation method of Song are reasonably predictable.

Regarding claim 17, Dahl as modified by Jung, Coussios, and Barthe teach the method of claim 16, wherein Dahl further teaches wherein the spatial coherence involves a spatial separation of two or more points in which a normalized spatial coherence function is calculated ([0030] spatial coherence function is the same as the VCZ curve fig. 2 and 3 [0034] VCZ curve uses the distance between two spatially separated points of a signal; [0046] the normal computation of the VCZ curve).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dahl as modified by Jung, Coussios, and Barthe as applied to claim 1, and in further view of St. Pierre et al., (US20220036545A1).

Regarding claim 6, Dahl as modified by Jung, Coussios, and Barthe teaches the system of claim 1, but fails to explicitly disclose wherein selection of another preferred frequency of other pulse-echo data is continuously performed in real-time.
However in the same ultrasound imaging field of endeavor, St. Pierre teaches selection of another preferred frequency of other pulse-echo ([0062] pulse of ultrasonic waves) data is continuously performed in real-time ([0063] multiple frequencies are chosen to be utilized for real time and concurrent transmission of frequencies for imaging and capturing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Dahl as modified by Jung, Coussios, and Barthe with the multiple real time frequencies of St. Pierre, as this would provide information to help co-register multiple data sets from ultrasound techniques for visualization of medical images (see St. Pierre [0063]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dahl as modified by Jung, Coussios, and Barthe as applied to claim 1, and in further view Mangold et al., (US20070211756A1).
 
Regarding claim 7, Dahl as modified by Jung, Coussios, and Barthe teach the system of claim 1, but fails to explicitly disclose wherein the target conspicuity includes a balance of image contrast, image resolution, and a target size.
However in the same ultrasound field of endeavor, Mangold teaches wherein the target conspicuity includes a balance of image contrast, image resolution, and a target size ([0015] Images with the desired quality include parameters such as resolution contrast, and size).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the target conspicuity of Dahl with the parameters for desired quality of Mangold, as both inventions relate to image/data processing for ultrasound systems, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to perform such a combination, and the results of the target conspicuity of Dahl incorporating the parameters as taught by Mangold are reasonably predictable.

Claims 8-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dahl as evidenced by Jung, and in further view of Gong and Barthe.

Regarding claim 8 Dahl teaches n ultrasound system comprising (fig. 4 [0042] B-mode imaging system): 
a transducer configured to transmit pulse signals and receive pulse-echo data (fig.4 [0042] transducer 10 emits and receives signals);
a processor (fig. 4 computer 26 includes a processor based device) configured to calculate a spatial coherence of a signal([0068] Equation 2: spatial correlation is computed using spatial covariance; one of ordinary skill would recognize that spatial correlation is the same or similar in meaning to spatial coherence(as evidenced by Jung [0028])), wherein the spatial coherence is an image quality predictor of the signal ([0066] Spatial coherence used to predict performance by using coherence based metrics to create a ratio of the coherence sum of signals to the incoherence sum of signals, and this ratio describes focusing quality; one of ordinary skill would recognize that spatial correlation is the same or similar in meaning to spatial coherence(as evidenced by Jung [0028])).
However the combination of Dahl and Jung are still silent regarding a bandpass filter configured to receive pulse-echo data from the transducer, wherein a signal of the pulse-echo data is bandpass filtered over frequency ranges that match a transmit frequency of the pulse-echo data.
However in the same ultrasound field of endeavor, Gong teaches a bandpass filter configured to receive pulse-echo data ([0021] ultrasound pulses; [0022] echo signal data is bandpass filtered),  from the transducer (fig. 8 [0066] transducer 802) wherein a signal of the pulse-echo data is bandpass filtered over frequency ranges that match a transmit frequency of the pulse-echo data ([0022] Bandpass filter is centered on the transmit center frequency, so whichever one of the plurality of frequencies is the transmit frequency would be the transmit center frequency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the bandpass-filter of the system of Dahl as modified by Jung with the bandpass-filter of Gong, as this would help to reduce tissue nonlinear responses (see Gong [0022]).
The combination of Dahl, Jung, and Gong still do not teach the processor uses the calculated spatial coherence to obtain a preferred frequency.
However Dahl does teach wherein the spatial coherence is used to predict a target conspicuity ([0066] Spatial coherence used to predict performance by using coherence based metrics to create a ratio of the coherence sum of signals to the incoherence sum of signals, and this ratio describes focusing quality; this can then be used to select a preferred frequency).
In the same ultrasound field of endeavor, Barthe teaches wherein the processor (fig. 1 [0134] controller 300 contains a system processor) selects a preferred frequency based on the predicted target conspicuity ([0306] selecting the frequency can be based on penetration and target resolution).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the system of Dahl, Jung, and Gong with the frequency selection of Barthe, as this would give users control of the different variables of the transducer to find the right balance of energy penetration and resolution for each application (see Barthe [0306]).

Regarding claim 9, Dahl as modified by Jung, Gong, and Barthe teach the system of claim 8, but is silent regarding wherein the processor obtains the preferred frequency based on a prediction of a target conspicuity.
In the same ultrasound field of endeavor, Barthe teaches wherein the processor (fig. 1 [0134] controller 300 contains a system processor) selects a preferred frequency based on the predicted target conspicuity ([0306] selecting the frequency can be based on penetration and target resolution).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the system of Dahl, Jung, and Gong with the frequency selection of Barthe, as this would give users control of the different variables of the transducer to find the right balance of energy penetration and resolution for each application (see Barthe [0306]).

Regarding claim 10, Dahl as modified by Jung, Gong, and Barthe teach the system of claim 9, where Dahl further teaches a scanner configured to use the frequency to acquire a plurality of images ([0059] B-mode echo data is used, meaning there is a frequency that is used [0076] ultrasound scanner [0078] b-mode images are used, meaning there are a plurality of images ).
However Dahl fails to further teach the selected preferred frequency.
In the same ultrasound field of endeavor, Barthe teaches the selected preferred frequency ([0306] the selected frequency is the preferred frequency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the system of Dahl, Jung, and Coussios with the frequency selection of Barthe, as this would give users control of the different variables of the transducer to find the right balance of energy penetration and resolution for each application (see Barthe [0306]).

Regarding claim 11, Dahl as modified by Jung, Gong, and Barthe teach the system of claim 8, wherein Dahl further teaches wherein the spatial coherence includes a spatial separation of two or more points of the signal ([0030] spatial coherence function (or VCZ curve) uses metrics from the VCZ curve; fig. 2 and 3 [0034] VCZ curve uses the distance between two spatially separated points of a signal;).

Regarding claim 12 Dahl as modified by Jung, Gong, and Barthe teach the system of claim 8, wherein Dahl further teaches the processor calculates the spatial coherence using a spatial domain approach or a frequency domain approach ([0068] Equation 2: spatial correlation is computed using spatial covariance, one of ordinary skill would recognize that spatial correlation is the same or similar in meaning to spatial coherence(as evidenced by Jung [0028]); [0066]the inverse Fourier transform of measured spatial coherence functions has been used. One of ordinary skill would recognize that the inverse Fourier transform is used to convert a signal in the frequency domain to the spatial domain).

Regarding claim 14, Dahl as modified by Jung, Gong, and Barthe teach the system of claim 8, wherein Dahl further teaches the processor calculates a normalized cross correlation ([0043] cross-correlation may derive a VCZ curve (or a spatial coherence function)) between all combinations of channel pairs ([0046] the normal computation of the VCZ involves the correlation between all transducer element pairs) over an axial kernel to calculate the spatial coherence ([0078] the correlation kernel size of one wavelength; [0043] cross-correlation may derive a VCZ curve (or a spatial coherence function)).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dahl as modified by Jung, Gong, and Barthe as applied to claim 8 , and in further view of Arditi (US5526816A).

Regarding claim 13, Dahl as modified by Jung, Gong, and Barthe teach the system of claim 8, where Dahl further teaches wherein the processor utilizes a Fourier transform of the signal to calculate spatial coherence ([0064] spatial coherence is the scaled Fourier transform of the intensity distribution of an incoherent source).
However Dahl as modified by Jung, Gong, and Barthe fails to explicitly disclose the signal as a bandpass signal.
However in the same ultrasound field of endeavor, Gong teaches a bandpass filter ([0021] ultrasound pulses; [0022] echo signal data is bandpass filtered).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the bandpass-filter of the system of Dahl as modified by Jung with the bandpass-filter of Gong, as this would help to reduce tissue nonlinear responses (see Gong [0022]).
However, the combination of Dahl as modified by Jung, Gong, and Barthe and Gong still does not teach a short-time Fourier transform.
In the same ultrasonic imaging processing field of endeavor, Arditi teaches a short-time Fourier transform (col. 4 line 21-25 separation is carried out with bandpass filters with different processing algorithms such as short-time Fourier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the system of Dahl as modified by Jung, Gong, and Barthe with the short-time Fourier transform, as this would enhance contrast between regions (see Arditi col. 3 31-32).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dahl as modified by Jung, Coussios, and Barthe as applied to claim 15 , and in further view of Cho et al., (US20150003677A1) and Ribes et al., (US20160113632A1).

Regarding claim 20, Dahl as modified by Jung, Coussios, and Barthe teach the method of claim 15, while Dahl teaches a number of independent images to be spatially compounded (fig. 16 [0087] short-lag spatial coherence image is created from compounding 43 B-Mode images) Dahl as modified by Jung, Coussios, and Barthe fails to explicitly disclose wherein the target conspicuity is calculated by using a contrast and a diameter of the target.
In the same ultrasound imaging field of endeavor, Cho teaches wherein the target conspicuity is calculated by using a contrast and a diameter of the target ([0046] a feature value is extracted from medical images, including contrast and diameter).
However Cho and Dahl as modified by Jung, Coussios, and Barthe still do not teach a target conspicuity is calculated using a number of images to be spatially compounded.
In the same ultrasound field of endeavor, Ribes teaches a target conspicuity is calculated using a number of images to be spatially compounded ([0027] ultrasound images are segmented and compounded for the spatial position of a volume of interest, and once compounded, a quality measure is determined, and the quality measure is determined by the number of ultrasound images scanned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the method of Dahl as modified by Jung, Coussios, and Barthe with the compounding and quality measure of Ribes, as this would enhance images by giving much more detailed information (see Ribes [0030]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Li et al., “Visualization of Small-Diameter Vessels by Reduction of Incoherent Reverberation With Coherent Flow Power Doppler”. IEEE Trans Ultrason Ferroelectr Freq Control. 2016 Nov;63(11):1878-1889 teaches ultrasound with short time Fourier transform
Stanziola et al., (US20190196013A1) teaches cross correlation over a small kernel for different channel pairs
Bell et al., (US20150223903A1) teaches short lag spatial coherence for beamforming
Pedersen et al., (US20190328368A1) teaches bandpass filtering for coherent beam processor that are spatially collocated.
Handa et al., (US20040037166A1) teaches bandpass filtering for ultrasound systems
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 9:30 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL YIMING FANG/           Examiner, Art Unit 3793                                                                                                                                                                                             
/SEAN D MATTSON/           Primary Examiner, Art Unit 3793